UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7125


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MARK ANTHONY LINCOLN, a/k/a Johnson Harper, a/k/a Kirk
Johnson, a/k/a Ben Lewis, a/k/a Kirk Lincoln, a/k/a Quinton
Harper, a/k/a Christoper Jacob, a/k/a Kirk Williams, a/k/a
Christopher Jenkins,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Terry L. Wooten, Chief District
Judge. (4:03-cr-00751-TLW-1)


Submitted:   November 6, 2015             Decided:   December 1, 2015


Before KING and SHEDD, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Mark Anthony Lincoln, Appellant Pro Se. Arthur Bradley Parham,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Mark Anthony Lincoln seeks to appeal the district court’s

order denying relief on his 18 U.S.C. § 3582(c)(2) (2012) motion

for    a   sentence   reduction.     For   the   reasons   that   follow,   we

affirm.

       A district court may reduce the sentence of a defendant

whose Sentencing Guidelines sentencing range has been lowered by

the Sentencing Commission.          United States v. Smalls, 720 F.3d

193, 195 (4th Cir. 2013).          Whether to grant such a reduction is

within the district court’s discretion, so long as it considers

the factors outlined in 18 U.S.C. § 3553(a) (2012) to the extent

applicable.       See 18 U.S.C. § 3582(c)(2); Smalls, 720 F.3d at

195.       We review a district court’s decision whether to grant a

§ 3582(c)(2) motion for abuse of discretion.               United States v.

Munn, 595 F.3d 183, 186 (4th Cir. 2010).             In so doing, we may

not substitute our judgment for that of the district court, but

instead consider whether the court’s exercise of discretion was

arbitrary or capricious.       United States v. Mason, 52 F.3d 1286,

1289 (4th Cir. 1995); see also United States v. Jeffery, 631

F.3d 669, 679 (4th Cir. 2011) (holding that district court’s

discretion is extremely broad).

       Our review of the record demonstrates that the court did

not abuse its discretion in denying Lincoln’s motion.              The court

clearly understood its authority to reduce Lincoln’s sentence

                                      2
pursuant to the Sentencing Guidelines’ amendment but declined to

do so based on its review of Lincoln’s circumstances.                           While the

court   was     entitled       to    consider          Lincoln’s       post-conviction

conduct, we cannot conclude that the court abused its discretion

in determining that Lincoln’s extensive criminal history, the

seriousness     of     the     offense      of        conviction,      and      Lincoln’s

documented      disciplinary         conviction          justified       his       current

sentence,     even    in    light   of    the    revised      Guidelines       range   and

Lincoln’s     commitment       to   rehabilitation.                 Moreover,      Lincoln

raised certain issues for the first time on appeal, and the

district    court     did    not    abuse       its    discretion      by    failing   to

consider them sua sponte.

     Accordingly, we affirm the district court’s judgment.                             We

dispense     with     oral    argument      because          the    facts    and    legal

contentions     are    adequately        presented      in    the    materials      before

this court and argument would not aid the decisional process.



                                                                                 AFFIRMED




                                            3